court may then direct appropriate proceedings"). Accordingly, and as we
                lack jurisdiction, we
                            ORDER this appeal DISMISSED.



                                                                      vertAin       ,J.
                                                         Hardest




                                                         Douglas


                                                                  0.7                J.
                                                         Cherry



                cc: Hon. Nathan Tod Young, District Judge
                     T M Pankopf PLLC
                     Smith Larsen & Wixom
                     Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A